DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application repeats a substantial portion of prior Application No. 16/182,145, filed November 6, 2018, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Figure 9 of the present application is a more detailed view of parent application ‘145 figure 4.  The rest of the figures of this application and a majority of the specification are new and has not been disclosed in the parent application. 
Thus, it appears that the priority designation should be “continuation-in-part” (not just a continuation).  
The limitations of claims 2-, do not appear to have written description support in the priority document.  Thus, they are not given the benefit of the earlier priority date.  If the applicants disagree, they are requested to cite to the specific priority document(s) (by application number, specification page and line number) that show support. 
Claim Objections
Claim 16 is objected to because the end of the claim does not appear to be complete.  The phrase “wherein said processor device” is not followed by any narrowing limitations.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ucero (US 8,138,430) in view of Makino (US 2007/0047420).  Alternatively, the claims are unpatentable over Makino in view of Ucero.  Two modification analysis are presented below.
With respect to claim 1, Ucero discloses a device for coupling an output of a power generator to an output of an electrical circuit (fig 1-5; all text), said control unit comprising: 
a control unit output (60) comprising a CUO-hot-conductor and a CUO- reference-conductor (inherent in an AC plug) wherein said control unit output is configured for being electrically associated with an electrical circuit output (whatever device is plugged into 60) comprising an ECO-hot-conductor and an 
a control unit input (70) comprising a CUI-hot-conductor and a CUI- reference-conductor (inherent in an AC plug)  wherein the said control unit input is configured for being electrically associated with a power generator (200) output defining a PGO-hot-conductor and a PGO-reference-conductor (within cable 210)
Ucero discloses a control unit located between a generator and an electrical circuit.  The Ucero generator includes an input (70) configured to couple to a generator and an output (60) configured to couple to an electrical circuit.
The claim scope is limited to the device for coupling (and its control unit) and does not include the generator or the electrical circuit.  The phrase “the electrical circuit is electrically associated with a main power grid” does not further narrow the structure of the device for coupling or the control unit.  The control unit output is “configured for being electrically associated with an electrical circuit output”.  This limitation is structural and is directed to the structure (configuration) of the control circuit to electrically connect to another circuit.  This structure is found in the three-prong outlet of Ucero item 60.  This three-prong outlet structure is not affected by changes within the electrical circuit or defining the electrical circuit as “associated” with a grid.  What the electrical circuit is “associated with” does not narrowly define the control unit itself.  It is also noted that the term “associated with” does not explicitly define that the electrical circuit is supposed to be a home’s power distribution network.

a control unit output comprising a CUO-hot-conductor (111) and a CUO- reference-conductor (113) wherein said control unit output is configured for being electrically associated with an electrical circuit output comprising an ECO-hot- conductor and an ECO-reference-conductor; 
a control unit input comprising a CUI-hot-conductor (105) and a CUI- reference-conductor (107) wherein the said control unit input is configured for being electrically associated with a power generator (103) output defining a PGO-hot-conductor and a PGO-reference-conductor (see top/bottom conductors leading from 103); 
a switch (109) connected to said CUI-hot-conductor and said CUO-hot- conductor and wherein said switch is configured to selectively connect or isolate the CUI-hot-conductor and the CUO-hot-conductor in response to a command signal; 
a processor (307) electrically associated with said switch, wherein said processor is configured to generate said command signal; 
a first sensor (305) electrically associated with said processor and said control unit output wherein said first sensor is configured to sense a first electrical parameter for said control unit output and generate a first control unit output parameter signal reflective of the first electrical parameter; and 

Makino discloses an AC-AC circuit that includes a switch that is selectively controlled in response to the detection/absence of a load.  
As noted above, the recitation that the control unit input and output are “configured for being electrically associated with” various circuits is a structural limitation directed to the input and output themselves.  The electrical circuit and generator are not positively introduced as claimed limitations.  Makino’s input is an AC input that successfully couples to an AC source to receive AC power; thus, it is configured for being electrically coupled to a generator.  Similarly, Makino’s output is an AC output that successfully provides AC power to an AC device (201).  That Makino’s load rectifies this power is not relevant to the claim analysis, as the claim scope ends at the control unit output terminals.  The Makino output terminals (111, 113) are “configured for” providing the AC power to an electrical circuit (regardless of how that circuit is described as being “associated with” a main power grid). 
Ucero and Makino are analogous because they are from the same field of endeavor, namely AC power distribution devices.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Ucero AC power strip to include a disconnect switch, as taught by Makino.  The motivation for doing so would have been to add a known safety measure to the AC device (i.e. de-energize output plugs when there is no load).
Alternatively, it would have been obvious to one skilled in the art to modify the Makino AC-AC switch device to include the specific generator input and electrical circuit 
With respect to claim 4, Makino discloses the first electrical parameter is a voltage parameter reflective of a potential difference between said CUO-hot- conductor and a reference point electrically associated with said control unit output (par 48-52).
Makino discloses a pulse generator that places a frequency onto the output.  The sensor detects this pulse to determine if it was affected by a load or not.  The Makino controller applies Ohm’s Law (V=IR) to the sensor output.  Regardless of what parameter is actually sensed by the Makino sensor, it is a “voltage parameter reflective of a potential difference”.  If Making senses voltage (V), then the analysis is over.  If Makino senses current (I) or resistance (R), then these parameters can be rephrased as voltage terms (I=V/R or R=V/I).  
Further support for this interpretation can be found in that the claim does not explicitly recite a voltage sensor.  Rather, the claim recites that the sensor senses “a voltage parameter reflective of a potential difference”.  Even if Makino detects current or impedance at 305, these parameters are “reflected of a potential difference” because of Ohm’s Law.  
With respect to claim 5, Makino discloses the first electrical parameter is an impedance parameter (par 52; also Ohm’s Law means that whatever is sensed at 305 is “an impedance parameter”; V=IR, I=V/R, R=V/I) and wherein said processor is configured to determine if the first control unit output parameter signal reflective of the 
With respect to claim 6, Makino discloses the first electrical parameter is an impedance parameter reflective of the impedance between the CUO-hot-conductor and a second point electrically associated with said control unit output (par 52).  
With respect to claim 7, Makino discloses a single sensor (305) that senses a voltage parameter (claim 4) or an impedance parameter (claims 5-6).  Makino does not expressly disclose two sensors for sensing both parameters are the same time.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to duplicate the Makino sensor to be two distinct sensors.  The motivation for doing so would have been that the mere duplication of parts has no patentable significance as no new and unexpected results are produced.  MPEP §2144.06(VI)(B).  Sensing both impedance and voltage is redundant, as one can be derived from the other (V=IR).  The claim only broadly recites using both without an explicit recitation of how to show any manner by which there are new or unexpected results. 
With respect to claim 10, Ucero in view of Makino, or alternatively Makino in view of Ucero, combine to teach the control unit of claim 10, as discussed above in the art rejections of claims 1 and 7.  Id.
With respect to claim 11, Makino discloses the processor device is configured to determine if the impedance status signal is reflective of an impedance between a lower limit related a first condition and an upper limit related to a second condition (par 52).  

With respect to claim 13, Ucero discloses said control unit further comprises control unit female outlets (60) electrically associated with said control unit input.  
With respect to claim 15, Ucero discloses said control unit comprises an output (60) configured for supplying power to a backup power lighting adapter.  The claim is directed to the structure of the output.  The backup power lighting adapter is not claimed; it simply defines how the output is configured.  The Ucero three-prong AC socket is configured to supply power to any desired load, including a backup power lighting adapter. 
With respect to claim 16, Ucero discloses said control unit further comprises control unit female outlets (60) electrically associated with said control unit input and wherein said processor device (incomplete limitation).  
Claims 2-3, 8-9, 14, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ucero in view of Makino and Ball (US 6,285,178), or alternatively over Makino in view of Ucero and Ball.
With respect to claim 2, the combination does not expressly disclose communication circuitry to receive main power grid status.  Ball discloses a power supply (fig 2; col. 6-9) that selectively connects a backup generator to a load, wherein a control unit (70) comprises communication circuitry configured to receive a main power grid status signal generated by a remote sensing unit (52) connected to a second electrical circuit output associated with the main power grid.
Claim 2 recite that the communication circuitry is “configured to receive a main power grid status signal”.  The recitation of where the signal is generated does not further narrow the configuration of the communication circuitry.  The claim is directed to the structure of the control unit (how it is configured) to include communication circuitry that can successfully receive and decode such a signal.  
In the combination, the Ball main power grid status signal causes the generator to start and Makino uses the power from the generator to operate the power supply (115) to successfully detect the presence/absence of the load (par 51-52).  Without the generator turning on (and providing power to the Makino control unit inputs), the switch is inoperable).  Thus, the combination teaches wherein said processor is further configured to generate said command signal based at least in part on the main power grid status signal.  
The combination and Ball are analogous because they are from the same field of endeavor, namely AC power distribution systems.  At the time of the earliest priority 
With respect to claim 3, Ucero discloses said control unit further comprises control unit female outlets (60) electrically associated with said control unit.  
With respect to claims 8 and 14, the combination teaches the main power grid status signal, as discussed above in the art rejection of claim 2.  The references are analogous, as discussed above.
With respect to claim 9, Makino discloses said processor does not generate a command signal that causes said switch to connect the CUI-hot-conductor to the CUO-hot-conductor until (a) the first control unit output parameter signal is reflective of an impedance between a lower impedance limit value and an upper impedance limit value (par 52), (b) the second control unit parameter signal is reflective of a voltage below a predefined limit (par 52; Ohm’s Law means that changes in impedance are reflected in a “voltage parameter”), and (c) the remoted status signal is reflective of a main power grid failure (via the combination with Ball).  
With respect to claims 17 and 19-20, the references combine to disclose the control system and the means plus function limitations, as discussed above in the art rejections of claims 1-3 and 15.  Claim 17 repeats limitations similar to those of claims 1 (control unit means) and 2 (remote sensing means).  Claim 19 corresponds to claim 3 and claim 20 corresponds to claim 15.  The references are analogous, as discussed above. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ucero in view of Makino, Ball and Emby (US 2016/0190748), or alternatively over Makino in view of Ucero, Ball and Emby.
The combination teaches the control unit is a power strip (Ucero, fig 1), but does not expressly disclose it is configured to communicate.  Emby discloses a power strip with a communication device (fig 1, item 19 contains a Bluetooth® communication unit; par 28-29).   When combined, the Emby Bluetooth® communication unit is “configured to communicate with remote devices including smartphones, computers, and security systems”.  As discussed above, the phrase “configured to” is structural and it is directed to the control unit means.  This language does not import the smartphone, computer or security systems into the claim as distinct limitations.  These are only examples to indicate how the control unit is configured for communication.  Emby’s Bluetooth® satisfies this configuration. 
Ucero and Emby are analogous because they are from the same field of endeavor, namely power strips.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Ucero to include a communication device, as taught by Emby.  The motivation for doing so would have been the combination of prior art elements according to known methods to yield predictable results.  MPEP §2143(A).  The claim does not define any use for the communication; its general presence is obvious in view of the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836